Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Remarks
Applicant’s amendment dated January 18, 2022 responding to September 27, 2021 Office Action provided in the rejection of claims 1, 4-8, 11-15, 18-20; wherein claims 6, 13 and 20 have been canceled. Claims 1, 4-5, 7-8, 11-12, 14-15, 18-19 remain pending in the application and which have been fully considered by the Examiner.
Applicant’s arguments, dated January 18, 2022, with respect to claims 1, 4-8, 11-15, 18-20 have been fully considered and are persuasive.  Therefore, the rejection to claims 1, 4-8, 11-15, and 18-20 under 35 U.S.C. 103 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-5, 7-8, 11-12, 14-15, 18-19 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 8 and 15.
For example, the independent claims contain limitations, the interception of the DNS request includes at least one of: an identification of an application making the DNS request, and obtaining information about one or more Universal Resource Locators (URLs) from the DNS request; and wherein in each selected rule of the set of rules: the information about the application making the DNS request corresponds to information about the application contained in the selected rule and the URL from the intercepted DNS request made by the application corresponds to information about the URL contained in the selected rule. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 4-5, 7, 11-12, 14, 18-19 depend directly or indirectly on claims 1, 8 and 15 these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 8 and 15.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459